Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended) A semiconductor device, comprising: 
a first antenna element and a second antenna element receiving a first signal from a communication device provided outside the semiconductor device; and 
a semiconductor chip including a communication circuit provided between the first antenna element and the second antenna element, the communication circuit being connected to the first and second antenna elements, 
wherein the first antenna element and the second antenna element are disposed on opposite surfaces of the semiconductor chip, 
the second antenna element to which a ground potential is applied has a grid pattern which is formed by first wirings extending in a first direction and intersecting with second wirings extending in a second direction orthogonal to the first direction, and 
the first antenna element has a one-line pattern which reciprocates meanderingly in [[a]] the first direction parallel to one of the opposite surfaces of the semiconductor chip.

Examiner’s Statement of Reasons for Allowance
Claim 1 is allowed. 

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “the second antenna element to which a ground potential is applied has a grid pattern which is formed by first wirings extending in a first direction and intersecting with second wirings extending in a second direction orthogonal to the first direction, and the first antenna element has a one-line pattern which reciprocates meanderingly in the first direction parallel to one of the opposite surfaces of the semiconductor chip.” 
The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN Z ISLAM/Primary Examiner, Art Unit 2845